Citation Nr: 1639121	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-25 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar strain prior to April 4, 2014, and in excess of 40 percent therefrom.  

2.  Entitlement to a rating in excess of 10 percent for right foot hallux valgus with bunionectomy (exclusive of a temporary total convalescent rating).  

3.  Entitlement to a rating in excess of 10 percent for left foot hallux valgus with bunionectomy.  

4.  Entitlement to a rating in excess of 10 percent for right knee retropatellar pain syndrome.  

5.  Entitlement to a rating in excess of 10 percent for left knee retropatellar pain syndrome.  

6.  Entitlement to a rating in excess of 10 percent for right foot degenerative joint disease.  

7.  Entitlement to a rating in excess of 10 percent for left foot degenerative joint disease.  

8.  Entitlement to a rating in excess of 10 percent for right ankle posttraumatic osteoarthritis.  

9.  Entitlement to a rating in excess of 10 percent for left ankle posttraumatic osteoarthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to May 1988.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2015, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claims for increase.  

Review of the record reflects that the Veteran underwent VA examinations regarding the claims on appeal most recently in April 2014.  Following those examinations, the Veteran continued to be seen at VA for low back pain and for foot complaints.  He underwent right foot surgery in October 2015 for his right foot hallux valgus with bunionectomy (for which a temporary total rating (TTR) from October 10, 2015 to February 29, 2016 was assigned in a recent rating decision).  

At a December 2015 video conference hearing, the Veteran and his wife testified as to increased severity of his low back, feet, knees, and ankle conditions.  Specifically, he reported that he was on his feet all day at work.  When he got home, he usually iced his lumbar spine, and he was in constant pain all night.  He pointed out that he had recently had right foot surgery, and that he suffered from increased pain in his knees, ankles, and back.  He was on leave of absence from his job and hoped to return in January 2016.  (Post hearing VA records reflect that as recently as February 2016, he continued to wear a boot on his foot.)  He planned on also having surgery on his left foot if the right foot pain was relieved by the recently completed procedure.  As for his ankles, there was constant pain and there was rolling over.  There had been some locking of the knees with walking, and the pain was constant and significant.  

The Board notes that the Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Further, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  In this case, the Board notes that the examiners appear to have properly evaluated the Veteran's physical condition at the time of the VA examinations (in April 2012 and April 2014).  The Board, however, observes that the Veteran and his wife, at his December 2015 hearing before the undersigned, testified that his service-connected disabilities had worsened since the most recent VA examinations.  Moreover, he recently underwent surgery on his right foot disability.  Thus, due to the reported increased symptomatology, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of his low back condition as well as for his feet, knees, and ankles.  Under these circumstances, the Veteran must be scheduled to undergo examinations at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A (West 2014).  

Since the claims are being remanded, updated treatment records should be obtained and associated with the electronic file.  

Accordingly, the case is REMANDED for the following action:

1.  Ask for the releases and information needed to obtain updated records of private and VA treatment the Veteran has received for his service-connected low back, feet, knees, and ankles, since March 2016.  

2.  Following completion of the above, schedule the Veteran for appropriate VA examination(s) to determine the current severity of his disabilities.  Notify him that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655 (b) (2015).  

The examiner(s) must provide a detailed assessment of the current severity of the Veteran's service-connected lumbar strain, right and left foot hallux valgus with bunionectomy, right and left knee retropatellar pain syndrome, right and left foot degenerative joint disease, and right and left ankle osteoarthritis.  The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms.  A complete rationale must be provided for all opinions expressed.  

The examiner(s) should identify all chronic orthopedic manifestations of the Veteran's service-connected disabilities and include range of motion findings for the lumbar spine, knees, and feet/ankles.  (This should be done for both flexion and extension.)  All other appropriate tests and studies, to include X-rays if deemed necessary, should be performed and all clinical findings should be reported in detail.  

The examiner(s) should state whether the Veteran's service-connected disorders of the lumbar spine, knees, feet, and ankles are manifested by weakened movement, excess fatigability, incoordination, or pain.  The examiner(s) should then provide an opinion as to the extent of functional loss due to pain, incoordination, weakness, pain on flare-ups, and fatigability.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  This should be done for the lumbar spine, both knees, both ankles, and both feet.  

An examiner is also to provide opinion as to the current severity of the postoperative right hallux valgus with bunionectomy, as well as left hallux valgus with bunionectomy.  Further, considering all of the above, the examiner should provide an assessment of the overall severity of the service-connected bilateral foot disability (i.e., whether the overall disability is moderate, moderately severe, severe, or results in loss of use of the foot).  

3.  If the Veteran fails to report for any scheduled examination(s), obtain and associate with the claims file a copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of examination sent to the Veteran by the pertinent VA medical facility.  38 C.F.R. § 3.655 (2015).  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

5.  The RO should readjudicate each claim in light of all pertinent evidence, to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication, and legal authority, to include for each service-connected disability being evaluated consideration of whether any, any further, staged rating is appropriate.  

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  


